OPINION
MORRISON, Judge.
This is a habeas corpus proceeding under Art. 11.07, Vernon’s Ann.C.C.P., and in accordance with Ex parte Young, Tex.Cr.App., 418 S.W.2d 824.
The petitioner seeks his release from confinement in the Department of Corrections where he is serving a life sentence for burglary under Art. 63 Vernon’s Ann.P.C. in Cause No. D-2557-JH in the Criminal District Court of Dallas County. This cause was affirmed by this Court in Cause No. 33,631 in a per curiam opinion on January 21, 1961.
A hearing was had before the Honorable Jerome Chamberlain, Judge of the Criminal District Court of Dallas County, where the Court found that at the time of his conviction petitioner made known that he wished to appeal and that he was indigent. The court further found that no attorney was provided petitioner for the appeal and that it is not now possible to produce a statement of facts for the purpose of a belated appeal.
The State has filed a brief herein conceding that petitioner is entitled to a new trial in this cause.
Petitioner is ordered released from confinement by the Department of Corrections under this conviction, and to be delivered to the Sheriff of Dallas County there to stand trial on the indictment in said Cause No. D-25S7-JH pending against him.
It is so ordered.